Order issued December                ,2012




                                               In The




                                       No. 05-12-01294-CV


              U.S. BANK NATIONAL ASSOCIATION, TRUSTEE, Appellant

                                                 V.

                                 PAULA A. BONNEY, Appellee


                                             ORDER

            GRANT appellant’s December 21, 2012 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before January 21, 2013.